FILE COPY



                                       /l-tz -2¿/-h/
                              IN THE SUPREME COURT OF TEXAS



NO. 14-0377

 crrY oF BRowNsvILLE,           TEXAS i
 v.s                                                                             tameron county'
 MARC' L.NG'RTA             AND THE   i
 BROWNSVILLE FIRE            FIGHTERS' ì                                             ,3rh Districr.
 ASSocTATIoN                           s
                                                    s




                                                                                   January 30, 2015

        Petitioner's petition for ¡eview, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.


                                                                                       May 1,2015

        Petitioner's motion     for rehearing of petition for review, filed herein in the above
numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                        **********
        I' BLAKE A' IIAWTHORNE, clerk of the supreme court of rexas, do               hereby certif,i
that the above and attached is a true and correct copy of the o¡ders of the Supreme court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes
                                                                                            of
said Court under the date shown.

       It is further   ordered rhat petitioner,   cITy oF BROWNSVILLE, TEXAS,          pay all costs
incuned on this petition.
        WITNESS my hand and seal of the supreme court of rexas, at the city of Austin, this
the 4th day of May, 2015.


                                                        B\*i-..-- \          .   Fl,-,r-+-.,<__
                                                        Blake A. Hawthome, Clerk

                                                        By Monica Zamarripa, Deputy Clerk